           Case 3:21-cv-00244-JLB Document 5 Filed 05/28/21 PageID.16 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LYNNMARIE E.,                                      Case No.: 21-cv-00244-JLB
12                                     Plaintiff,
                                                        ORDER:
13   v.
                                                        (1) GRANTING MOTION FOR
14   ANDREW SAUL, Acting Commissioner
                                                        LEAVE TO PROCEED IN FORMA
     of Social Security,
15                                                      PAUPERIS; AND
                                     Defendant.
16
                                                        (2) SCREENING AND DISMISSING
17                                                      COMPLAINT PURSUANT TO
                                                        28 U.S.C. § 1915(e)(2)
18
19                                                      [ECF Nos. 1; 2]
20
21           Plaintiff Lynnmarie E. has filed a Complaint against the Commissioner of Social
22   Security, Andrew Saul, seeking judicial review of the Commissioner’s final decision
23   denying her application(s) for “Social Security Disability Insurances and/or Supplemental
24   Security Income.” (ECF No. 1 ¶ 6.) The parties have consented to the disposition of the
25   case by Magistrate Judge Jill L. Burkhardt pursuant to 28 U.S.C. § 636(c). (ECF No. 4.)
26           Presently before the Court is Plaintiff’s Motion for Leave to proceed In Forma
27   Pauperis (“IFP Motion”). (ECF No. 2.) For the reasons set forth below, the Court
28   ///

                                                    1
                                                                                    21-cv-00244-JLB
           Case 3:21-cv-00244-JLB Document 5 Filed 05/28/21 PageID.17 Page 2 of 6



 1   GRANTS Plaintiff’s IFP Motion and sua sponte DISMISSES the Complaint pursuant to
 2   28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon which relief may be granted.
 3                                       I.     IFP MOTION
 4   A.      Legal Standard
 5           All parties instituting a civil action, suit, or proceeding in a district court of the
 6   United States, other than a petition for writ of habeas corpus, must pay a filing fee.
 7   28 U.S.C. § 1914(a). An action may proceed despite a party’s failure to pay the filing fee
 8   only if the party is granted leave to proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C.
 9   § 1915(a)(1). Section 1915(a)(1) provides that:
10
11           any court of the United States may authorize the commencement, prosecution
             or defense of any suit, action or proceeding . . . without prepayment of fees or
12           security therefor, by a person who submits an affidavit that includes a
13           statement of all assets such [person] possesses that the person is unable to pay
             such fees or give security therefor.
14
15   28 U.S.C. § 1915(a)(1). As § 1915(a)(1) does not itself define what constitutes insufficient
16   assets to warrant IFP status, the determination of indigency falls within the district court’s
17   discretion. See Cal. Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991) (“Section
18   1915 typically requires the reviewing court to exercise its sound discretion in determining
19   whether the affiant has satisfied the statute’s requirement of indigency.”), reversed on other
20   grounds by 506 U.S. 194 (1993). “An affidavit in support of an IFP application is sufficient
21   where it alleges that the affiant cannot pay the court costs and still afford the necessities of
22   life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I.
23   Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948)). “One need not be absolutely
24   destitute to obtain benefits of the [IFP] statute.” Jefferson v. United States, 277 F.2d 723,
25   725 (9th Cir. 1960). “Nevertheless, a plaintiff seeking IFP status must allege poverty ‘with
26   some particularity, definiteness[,] and certainty.’” Escobedo, 787 F.3d at 1234.
27   ///
28   ///

                                                    2
                                                                                       21-cv-00244-JLB
           Case 3:21-cv-00244-JLB Document 5 Filed 05/28/21 PageID.18 Page 3 of 6



 1   B.      Discussion
 2           Here, Plaintiff has not paid the $4021 filing fee required to maintain a civil action in
 3   this District and has instead moved to proceed IFP. (ECF No. 2.) Plaintiff attests to the
 4   following under penalty of perjury in her affidavit of assets: She is unemployed but
 5   receives $1,852 per month from unemployment payments ($408), food stamps ($204), and
 6   “Section 8 Housing Pay[ment]s” ($1,240). (Id. ¶¶ 1–2.) She has $80 in a checking account
 7   and a 2015 Chevy Spark valued at $1,300 with a salvage title. (Id. ¶¶ 4–5.) She has no
 8   other assets. (Id. ¶ 5.)
 9           Plaintiff’s total monthly expenses average $2,146 for: rent ($1,500); utilities ($120);
10   food ($204); clothing ($40); laundry and dry cleaning ($75); renter’s insurance ($12); life
11   insurance ($30); motor vehicle insurance ($50); and installment payments on Discover and
12   CapitalOne credit cards ($80) and a Kohl’s Department Store account ($35). (Id. ¶ 8.)
13   Therefore, on average, Plaintiff’s monthly expenses exceed her monthly income by $294.
14   Plaintiff attests that she is “currently paying [her] bills with credit cards” that are “almost
15   maxed out.” (Id. ¶ 11.)
16           The Court finds that Plaintiff’s affidavit of assets sufficiently demonstrates that she
17   lacks the financial resources to pay the $402 filing fee without causing undue financial
18   hardship. Accordingly, Plaintiff is given leave to proceed IFP.
19   ///
20   ///
21   ///
22   ///
23
24
     1
            See 28 U.S.C. § 1914(a) (“The clerk of each district shall require the parties
25
     instituting any civil action, suit or proceeding in such court . . . to pay a filing fee of $350,
26   except that on application for writ of habeas corpus the filing fee shall be $5.”); CASD Fee
27   Schedule, https://www.casd.uscourts.gov/_assets/pdf/courtinfo/Fees%20of%20the%20U.
     S.%20District%20Court%20(CASD).pdf (effective Mar. 1, 2021) (imposing a $52
28   administrative fee for a civil action, suit, or proceeding).

                                                     3
                                                                                        21-cv-00244-JLB
          Case 3:21-cv-00244-JLB Document 5 Filed 05/28/21 PageID.19 Page 4 of 6



 1        II.      SCREENING OF COMPLAINT PURSUANT TO 28 U.S.C. § 1915(e)(2)
 2   A.         Legal Standard
 3              Any complaint filed pursuant to the IFP provisions of 28 U.S.C. § 1915(a) is subject
 4   to a mandatory review by the Court and sua sponte dismissal if it fails to state a claim upon
 5   which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). “[S]ection 1915(e) not only
 6   permits but requires a district court to dismiss an [IFP] complaint that fails to state a claim.”
 7   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (emphasis added). Complaints in
 8   social security appeal cases are not exempt from § 1915(e)’s screening requirement.
 9   Hoagland v. Astrue, No. 1:12–cv–00973–SMS, 2012 WL 2521753, at *1 (E.D. Cal. June
10   28, 2012) (“Screening is required even if the plaintiff pursues an appeal of right, such as
11   an appeal of the Commissioner’s denial of social security disability benefits.”); cf. Calhoun
12   v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B)
13   are not limited to prisoners.”).
14              Under Rule 8 of the Federal Rules of Civil Procedure, all complaints must contain a
15   “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
16   R. Civ. P. 8(a)(2). Detailed factual allegations are not required in a complaint, but
17   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
18   statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although a
19   complaint in a social security disability appeal may differ in some ways from complaints
20   in other civil cases, it is “not exempt from the general rules of civil pleading.” Hoagland,
21   2012 WL 2521753, at *2. Courts in this District and other districts in the Ninth Circuit
22   look for four basic requirements when screening a social security disability complaint for
23   failure to state a claim:
24
                First, the plaintiff must establish that [she] has exhausted [her] administrative
25              remedies pursuant to 42 U.S.C. § 405(g) and that the civil action was
26              commenced within sixty days after notice of a final decision. Second, the
                complaint must indicate the judicial district in which the plaintiff resides.
27              Third, the complaint must state the nature of the plaintiff’s disability and when
28              the plaintiff claims [she] became disabled. Fourth, the complaint must contain

                                                        4
                                                                                          21-cv-00244-JLB
          Case 3:21-cv-00244-JLB Document 5 Filed 05/28/21 PageID.20 Page 5 of 6



 1          a plain, short, and concise statement identifying the nature of the plaintiff’s
            disagreement with the determination made by the Social Security
 2
            Administration and show that the plaintiff is entitled to relief.
 3
 4   Montoya v. Colvin, No. 2:16-cv-00454-RFB-NJK, 2016 WL 890922, at *2 (D. Nev. Mar.
 5   8, 2016).
 6          Expanding on the fourth requirement, a complaint fails to state a claim if it simply
 7   states that the Commissioner was wrong in denying a plaintiff benefits, for “[e]very
 8   plaintiff appealing an adverse decision of the Commissioner believes that the
 9   Commissioner was wrong.” Hoagland, 2012 WL 2521753, at *3. Thus, “a social security
10   complaint that merely parrots the standards used in reversing or remanding a case is not
11   sufficient to withstand a screening pursuant to [§] 1915(e).” Montoya, 2016 WL 890922,
12   at *2. Instead, “[a] complaint appealing the Commissioner’s denial of disability benefits
13   must [include] a brief statement of facts setting forth the reasons why the Commissioner’s
14   decision was wrong.” Hoagland, 2012 WL 2521753, at *2.
15   B.     Discussion
16          Applying these four basic requirements to the Complaint here, the Court finds that
17   the Complaint is insufficient with respect to the fourth requirement. The Complaint fails
18   to allege any specific reasons for why the decision of the Administrative Law Judge
19   (“ALJ”) should be reversed or remanded. Instead, the Complaint “merely parrots” the
20   standard of judicial review by alleging that the ALJ’s decision to deny Plaintiff’s “disability
21   claim”2 was not “supported by substantial evidence under the standards set forth by
22
23
24
     2
            The Complaint is also ambiguous as to whether Plaintiff was denied Social Security
25
     Disability Insurance benefits or Supplemental Security Income, or both. (See ECF No. 1
26   ¶¶ 1, 6, 8.) The Court further notes that, seemingly in error, the Complaint uses male
27   pronouns when referring to Plaintiff. (See id. ¶¶ 7, 9.) It is apparent that these types of
     errors are due to the use of a form complaint. Plaintiff’s counsel’s firm is urged to
28   “reconsider using form complaints, which fail to comply with [Federal Rule of Civil

                                                    5
                                                                                      21-cv-00244-JLB
        Case 3:21-cv-00244-JLB Document 5 Filed 05/28/21 PageID.21 Page 6 of 6



 1   42 U.S.C. § 405(g) and all other applicable laws and regulations, including the weight of
 2   the evidence, Plaintiff’s credibility, the medical opinions of [her] doctor’s, and any and all
 3   other appliable evidentiary issues.” (ECF No. 1 ¶ 9.) This boilerplate statement does not
 4   identify the nature of Plaintiff’s disagreement with the ALJ’s decision. See Montoya, 2016
 5   WL 890922, at *2. Accordingly, the Court is obligated to sua sponte dismiss the Complaint
 6   for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).
 7                                     III.   CONCLUSION
 8         For the reasons stated above, the Court hereby:
 9         (1)      GRANTS Plaintiff’s IFP Motion (ECF No. 2); and
10         (2)      sua sponte DISMISSES the Complaint (ECF No. 1) without prejudice and
11   with leave to amend for failure to state a claim upon which relief may be granted. Plaintiff
12   shall have until June 18, 2021 to file an amended complaint that cures the deficiencies set
13   forth above.
14         IT IS SO ORDERED.
15   Dated: May 28, 2021
16
17
18
19
20
21
22
23
24
25
26
27
     Procedure] 8 and the IFP statute and waste the Court’s resources.” See Irizarry v. Berryhill,
28   No. 19-cv-0476-AJB-NLS (S.D. Cal. Mar. 15, 2019), ECF No. 5.

                                                   6
                                                                                     21-cv-00244-JLB
